02/17/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 21-0639

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

RYAN BARKLEY,

           Defendant and Appellant.


                                 GRANT



     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 25, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 17 2022